Citation Nr: 0526030	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  00-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for a right eye 
disability.  

2.	Entitlement to an increased rating for aphakia, with 
impaired vision and chorioretinal changes in the left eye, 
currently evaluated as 30 percent disabling.  

3.	Entitlement to a rating in excess of 10 percent for 
headaches.  

4.	Entitlement to a compensable rating for ptosis of the left 
upper eyelid prior to August 30, 2002, and in excess of a 
current 10 percent evaluation.

5.	Entitlement to a rating in excess of 30 percent for major 
depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to May 
1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2000 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in December 2002.  That member has since left 
the Board and the veteran has had the opportunity for an 
additional hearing.  He has not chosen to do so.  

The case was remanded by the Board in July 2003 and March 
2004.  

By rating decision dated in November 2004, the RO granted 
service connection for major depression, evaluated as 30 
percent disabling.  The veteran's representative, in 
correspondence dated in March 2005, submitted a notice of 
disagreement to the evaluation.  This issue has not been 
addressed by the RO, but is before the Board for appellate 
consideration.  Manlincon v. West, 12 Vet. App. 238 (1999).  
It is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.	A right eye disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event or related to a service 
connected disability.

2.	Corrected visual acuity in the left eye is no more than 
light perception only, without anatomical loss of the eye; 
corrected visual acuity in the veteran's non-service-
connected right eye is 20/30.  

3.	The September 1999 VA examination revealed a cosmetic 
problem due to ptosis that results in no more than mild 
disfigurement; however, asymmetry of the eyes was 
demonstrated at that time.

4.	The veteran has migraine attacks on a very frequent basis, 
that are not shown to interfere with his employment.  


CONCLUSIONS OF LAW

1.	A right eye disorder was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.	The criteria for a rating in excess of 30 percent for 
aphakia, with impaired vision and chorioretinal changes in 
the left eye have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.84a, Diagnostic Code 6029 and 6070 
(2004).  

3.	The criteria for a compensable evaluation for ptosis of 
the left upper eyelid, prior to August 30, 2002, are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Code 7800 (2000, 
2004).

4.	The criteria for a 10 percent evaluation for ptosis of the 
left upper eyelid, since August 30, 2002, are met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Codes 6019, 6079 
(2004).

5.	The criteria for a rating of 30 percent for headaches have 
been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In VCAA letters dated in April 2001 and August 2003, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in (his/her) possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

The veteran is claiming service connection for a right eye 
disorder.  Review of the service medical records shows no 
complaint or manifestation of a right eye disorder.  On 
examination for separation from service uncorrected visual 
acuity in the right eye was 20/20.  VA compensation 
examinations performed in August 1964 and May 1972 showed no 
disorder of the right eye.  

An examination was conducted by VA in May 1997.  At that 
time, an early cataract in the right eye was noted.  
Corrected visual acuity was 20/25-1 in the right eye.  The 
diagnoses were early cataracts in the right eye and 
refractive error.  

An examination was conducted by VA in June 2004.  At that 
time, it was requested that the examiner render an opinion 
regarding any possible relationship between the service-
connected left eye disorder and any right eye disability.  
After examination, the impressions were mild nonproliferative 
diabetic retinopathy, mild dry eye, and early nuclear 
sclerotic cataract of the right eye.  These were not related 
to the trauma that the veteran suffered in the left eye.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The veteran's right eye was normal during service and at the 
time of separation from service.  The right eye was also 
normal on examination by VA in 1964 and in 1972.  The 
earliest manifestation of a right eye disorder dates from May 
1997 many years after the veteran's release from active duty.  
No relationship was drawn between this disorder and service.  
The veteran is service connected for the residuals of an 
injury of the left eye and an evaluation was scheduled to 
ascertain whether this may be related to the development of 
the right eye disability.  On examination by VA in June 2004, 
the examiner rendered an opinion that there was no 
relationship.  While the veteran has given sworn testimony to 
the effect that he believes that there is a relationship 
between service or his service connected left eye disorder 
and his claimed right eye disorder, it is noted that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, 
there is no basis for the establishment of service connection 
for the right eye disability.  

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection for impaired vision with aphakia and 
chorioretinal changes of the left eye was granted by VA in a 
September 1964 rating decision.  The current 30 percent 
evaluation was assigned and has remained in effect since that 
time.  He is also in receipt of special monthly compensation 
for loss of use of the eye, having only light perception, a 
rating that has also been in effect since the aforementioned 
1964 rating decision.  

Service connection for ptosis of the left upper eyelid was 
granted by rating decision dated in May 2000, with a 
noncompensable evaluation assigned at that time.  That rating 
was increased to 10 percent in a November 2004 rating 
decision, effective August 30, 2002.  The propriety of this 
initial evaluation is before the Board at this time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

An examination was conducted by VA in September 1999.  At 
that time, it was noted that the veteran had surgery on his 
left eye, having had the lens removed.  He stated that he had 
had headaches since that time and sensitivity to bright 
lights for many years.  He had drooping of the left upper 
eyelid since the injury, but had been experiencing more 
drooping during the last two to three years.  On examination, 
the veteran's left eye vision was hand movement at two feet.  
Corrected visual acuity in the right eye was 20/30.  There 
was no improvement possible in the left eye.  The left eye 
pupil was somewhat distorted, about 5 mm in size, without no 
reaction to light or accommodation.  Extraocular motility was 
full in both eyes in all directions.  Slit lamp examination 
showed normal eyelids, lashes and conjunctiva in both eyes.  
The left cornea showed areas of punctuate staining, anterior 
chamber was free from inflammation reaction.  The left lens 
was missing.  After dilations with eye drops, the left eye 
showed a slight vitreous haze.  Cup/disc ratio was 0.2.  
There was no foveal reflex.  The retina was attached.  The 
assessments regarding the left eye included nonspecific light 
sensitivity and status post trauma in the left eye with 
aphakia, glaucoma and ptosis.  

An examination was conducted by VA in June 2004.  At that 
time, visual acuity was 20/40 in the right eye and hand 
motion in the left.  On manifest refraction in the right eye, 
visual acuity was 20/30.  Manifest refraction in the left eye 
was reported to be 20/400.  Visual field was full on the 
right side.  Intraocular pressure was 15 mmHg on the right 
side and 17 mmHg on the left.  Motility was full.  There was 
no relative afferent papillary defect.  On external 
examination, there was mild ptosis of the left upper eyelid, 
without significant obstruction of the papillary axis.  On 
slit lamp examination, the lid was quiet, conjunctiva was 
quiet, the cornea was clear and the anterior chambers were 
deep and quiet.  The iris of the right eye was round and 
regular and the iris of the left eye was corectopic.  Aphakia 
in the left eye was noted.  The anterior vitreous was quiet.  
Dilated fundus examination revealed a cup to disk ratio of 
0.3 in each eye.  There was mild nonproliferative diabetic 
retinopathy.  In the left eye there appeared to be laser 
scars located in the temple periphery.  The pertinent 
impressions were history of trauma to the left eye, with 
subsequent aphakia and retinal scar in the periphery that 
appeared to be stable; diabetes mellitus, with mild 
nonproliferative diabetic retinopathy of both eyes; mild 
ptosis of the left upper eyelid, not obstruction the 
papillary axis.  

The veteran's left eye disorder is rated on the basis of 
decreased visual acuity.  38 C.F.R. § 4.84a, Code 6029.  

A 30 percent rating is authorized where visual acuity in one 
eye is normal and visual acuity in the other eye is light 
perception only. 38 C.F.R. § 4.84a, Diagnostic Code 6070.  A 
40 percent rating is warranted for anatomical loss of one eye 
where visual acuity in the other eye is normal.  
38 C.F.R. § 4.84a; Code 6066.  

In this case, the veteran was granted a 30 percent evaluation 
and special monthly compensation for his left eye disorder 
for many years.  On examination by VA in 1999, visual acuity 
continued to meet these criteria.  Although it was noted on 
examination in June 2004 that further correction was now 
possible, the veteran's 30 percent rating and special monthly 
compensation are protected by law.  38 C.F.R. § 3.951(b).  
The record does not show that the veteran has anatomical loss 
of the eye itself.  Therefore, a rating in excess of the 
current 30 percent evaluation is not warranted.  

Diagnostic Code 6019 provides that ptosis, whether unilateral 
or bilateral, will be rated equivalent to 5/200 only if the 
pupil is wholly obscured.  If the pupil is one-half or more 
obscured, but not wholly obscured, the ptosis will be rated 
equivalent to 20/100.  If there is less interference with 
vision, the disability is to be rated as disfigurement.  See 
38 C.F.R. § 4.84a, Code 6019 (2004).

Prior to August 30, 2002, Diagnostic Code 7800 provided that 
disfigurement of the head, face, or neck shall be rated as 10 
percent disabling if moderately disfiguring.  A 30 percent 
rating was warranted for severe disfigurement, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  38 C.F.R. § 4.118, Code 7800 (2000).

From August 30, 2002, Diagnostic Code 7800 provides that 
disfigurement of the head, face, or neck shall be rated as 10 
percent disabling if only one characteristic of disfigurement 
is noted; a disfigurement with visible or palpable tissue 
loss and either gross distortion or asymmetry of the one 
feature or paired set of features, or with two or three 
characteristics of disfigurement, shall be rated as 30 
percent disabling; a disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features, or with four or five 
characteristics of disfigurement shall be rated as 50 percent 
disabling, and a disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features, or with six or 
more characteristics of disfigurement shall be rated as 80 
percent disabling. However, it is noted that the eight 
characteristics of disfigurement for purposes of evaluation 
under Sec. 4.118 are: 1) a scar five or more inches in 
length; 2) a scar at least one-quarter inch wide at its 
widest part; 3) a scar with a surface contour elevated or 
depressed on palpation; 4) a scar adherent to underlying 
tissue; 5) skin hypo-or hyper-pigmented in an area exceeding 
six square inches; 6) skin texture abnormal in an area 
exceeding six square inches; 7) underlying soft tissue 
missing in an area exceeding six square inches; 8) skin 
indurated and inflexible in an area exceeding six square 
inches. See 38 C.F.R. § 4.118, Code 7800 (2004).

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
old law must be applied; however, prior to the effective date 
of the new law.  See Green v. Brown, 10 Vet. App. 111, 116-
119 (1997) and 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Review of the record shows that there is no interference with 
the veteran's visual field as a result of the ptosis of his 
left eyelid.  Therefore, the rating must be made on the basis 
of disfigurement.  Prior to August 30, 2002, a 10 percent 
rating may be assigned for moderate disfigurement.  The 
record shows only mild ptosis of the eye, which the board 
does not find corresponds to this level of disfigurement.  
After August 30, 2002, the lack of symmetry of the eyes has 
been found by the RO to meet the criteria for a 10 percent 
rating.  However, visible or palpable tissue loss and either 
gross distortion or asymmetry have not been shown.  Neither 
has the veteran met two or three characteristics of 
disfigurement as outlined by the regulations.  Under these 
circumstances, a rating in excess of the current 10 percent 
evaluation is not warranted.  

Service connection for headaches was granted by decision of 
the Board, dated in March 1974.  A 10 percent rating was 
assigned by the RO in an April 1974 rating decision.  This 
rating has remained in effect since that time.  

An examination was conducted by VA in February 2000.  At that 
time, the veteran reported that his headaches might occur 
daily and generally occurred whenever he was exposed to 
bright light or watching television for a while.  When he 
went outside, he stated that he wore sunglasses.  He had pain 
over his entire forehead, which lasted between two and six 
hours.  He stated that, to stop the headaches, he went into a 
quiet, dark room.  His headaches are associated with nausea, 
vomiting, photophobia and phonophobia.  He was not currently 
taking medications, but had done so in the past.  The 
impression was that the veteran's headaches sounded most like 
migraine.  It was noted that the veteran was not working due 
to a heart condition, so the headache disorder did not impact 
him in this regard.  

Migraine headaches, with frequent attacks, will be rated as 
noncompensable.  With characteristic prostrating attacks 
averaging one in two months over the last several months, a 
10 percent rating is warranted.  With characteristic 
prostrating attacks occurring on an average of once a month 
of the last several months is rated as 30 percent disabling.  
Migraine, with very frequent, completely prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability will be rated as 50 percent disabling.  
38 C.F.R. § 4.124a, Code 8100.

The veteran has headaches on an almost daily basis.  These 
headaches are described as being most likely migraine 
related.  While characteristic prostrating attacks have not 
been specifically described, the examiners characterization 
as migraine must be viewed in the light most favorable to the 
veteran.  The veteran does not have migraine attacks that are 
productive of severe economic inadaptability, as evidenced by 
the opinion of the VA examiner.  Therefore, he has not met 
the criteria for a 50 percent rating.  Resolving doubt in the 
veteran's favor the symptoms more nearly approximate the 
criteria for a 30 percent rating.  Therefore, the appeal is 
granted to this extent.  38 C.F.R. § 4.7.  



ORDER

Service connection for a right eye disability is denied.  

A rating in excess of 30 percent for aphakia, with impaired 
vision and chorioretinal changes in the left eye, is denied.  

A compensable rating for ptosis of the left upper eyelid 
prior to August 30, 2002, or a current rating in excess of 10 
percent is denied.

A rating of 30 percent for headaches is granted, subject to 
the controlling regulations governing the payment of monetary 
benefits.  .  


REMAND

As noted, the veteran's representative has submitted a notice 
of disagreement with the 30 percent evaluation that was 
assigned for the initial rating of his service connected 
major depression.  This issue has not been addressed by the 
RO, but is before the Board for appellate consideration.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the above, this issue is remanded for the 
following:

The RO should provide the veteran and his 
representative with a statement of the case 
(SOC) that addresses all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond to 
the SOC prior to returning the case to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


